IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,880-01


                        EX PARTE DANIEL LEE HOLDER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 2000-318-C IN THE 54th DISTRICT COURT
                             FROM McLENNAN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

indecency with a child and he was sentenced to fifteen years’, fifteen years’, and ten years’

imprisonment, respectively. He did not appeal his conviction.

        Applicant contends, inter alia, that his sentence in Count One of his conviction is outside the

punishment range allowed. Specifically, the offense in Count One is a third degree felony and he

was sentenced outside of the punishment range for a third degree felony.

        The trial court, based upon the record, recommends that relief be granted. The Applicant is
                                                                                                  2

entitled to relief. Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).

       Relief is granted. The sentence in Count One of Cause No. 2000-318-C in the 54th District

Court of McLennan County is set aside, and Applicant is remanded to the custody of the Sheriff of

McLennan County so that a new sentencing hearing may be held regarding Count One of the

indictment. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       All other relief is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 11, 2013
Do not publish